Citation Nr: 1813424	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  12-33 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a date earlier than January 18, 2012, for the commencement of the period of eligibility for Chapter 35 Dependents' Educational Assistance (DEA).


ATTORNEY FOR THE BOARD

A. Haddock, Counsel








INTRODUCTION

The Veteran had active service from September 1966 to September 1970.  The Veteran passed away in June 2013; the appellant is his surviving daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 administrative decision by the Buffalo, New York Department of Veterans Affairs Regional Office (RO).  Jurisdiction of the appeal has been transferred to the RO in Newark, New Jersey.  

The Board acknowledges that the appellant requested a hearing before the Board in her October 2012 substantive appeal, which to date, has not been scheduled.  However, considering the decision below, granting the appellant's appeal in full, the Board finds that adjudication of the appeal without a Board hearing will not be prejudicial to the appellant.  


FINDINGS OF FACT

1. In a rating decision dated January 19, 2012, the RO granted basic eligibility for dependents' educational assistance, effective June 28, 2010  

2. The appellant applied for Chapter 35 educational assistance in November 2011, and was informed, in January 2012, that she was assigned a preliminary beginning date of January 18, 2012, but that she needed to elect a date to begin benefits on any date between June 28, 2010, and January 26, 2012; otherwise, her beginning date would automatically be January 18, 2012.

3. In February 2012, the appellant submitted a beginning date election request for September 2010.

3. In March 2012, the RO notified the appellant that as she had not provided an eligible election date within 60 days of notification of eligibility and as such, a beginning date of January 18, 2012, the date of the rating decision which determined eligibility, was assigned.  


CONCLUSION OF LAW

The appellant is entitled to Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code, beginning September 1, 2010.  38 U.S.C. §§ 3501, 3512, 5113 (2012); 38 C.F.R. §§ 21.3032, 21.3040, 21.3041 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she should have a beginning date of September 1, 2010 for the award of dependents' educational assistance (DEA) benefits, for which the current beginning date is January 18, 2012.

Ordinarily, a child's period of eligibility for educational assistance under Chapter 35 extends for the 8 years from the child's 18th to 26th birthdays.  38 U.S.C. § 3512(a); 38 C.F.R. § 21.3041(a).  The commencement date of an award of educational assistance is generally not earlier than one year prior to the date of claim.  See 38 C.F.R. § 21.4131. 

Under certain circumstances, when determining the effective date of an award of Chapter 35 educational benefits, VA may consider an otherwise eligible person's application as having been filed on her eligibility date, if that eligibility date is more than one year before the date of the initial rating decision.  38 U.S.C. § 5113(b)(1); see 38 C.F.R. § 21.4031.  However, the claimant must elect an elective date within 60 days of notification of the right to elect the beginning date of the period of eligibility.  38 C.F.R. § 21.3041(i).  The written notice must identify the beginning dates the child may choose from and must contain a statement that the child must make the election within 60 days of the written notice.  38 C.F.R. § 21.3041(i)(1).

In a January 2012 rating decision, the Veteran was awarded basic eligibility for dependents' educational assistance (DEA), effective June 28, 2010.  The Veteran was notified of this decision in January 2012.  The Veteran died in June 2013.  

The appellant, who is an adopted child of the Veteran, first applied for Chapter 35 DEA in November 2011.  In her application, she indicated that she began a course of study at Rutgers University in September 2010.  

In a letter dated in January 2012, the appellant was informed that she was eligible for DEA.  She was told that a Certificate of Eligibility using January 18, 2012, as her beginning date for benefits had been issued.  She was told that "you still must elect a beginning date," and that VA "must receive your reply within 60 days of this letter."  She was provided with an address, as well as a fax number.  She was told that she could choose any date between June 28, 2010, the date the Veteran had become permanently and totally disabled, and January 26, 2012, the date of the notification of her eligibility to receive DEA.  She was also told that she had 8 years from her elected beginning date to use her benefits.  The letter also informed the appellant that based upon a review of her application, it would be to her advantage to choose the date her "training began in September of 2010 as her beginning date."  Additionally, the letter informed her that if VA did not receive notification of her election date within 60 days, the automatic beginning date would be January 18, 2012.  The letter included a form that the appellant could use to request her election date. 

In February 2012, within 60 days of the January 2012 letter, the appellant submitted her election date of "Sept. 2010."  She did not include a day of the month in her election.  

On March 28, 2012, more than 60 days after the January 2012 letter, VA notified the appellant that she did not submit an eligible election date, because she did not include the day of the month of September 2010 that she wanted to serve as her beginning date.  As such, the appellant was assigned a beginning date of January 18, 2012.  

In email correspondence from April 2012, the appellant indicated that she was never notified that she had omitted the day of the month from her election request.  A review of the file is silent for any correspondence or report of contact that indicates VA attempted to notify the appellant of this error.  It was not until March 28, 2012, that the appellant learned of the problem.  This notification was after the 60 days to make an election had expired and did not allow the appellant the opportunity to address the problem.  

The Board finds that the appellant is entitled to a beginning date of September 1, 2010 for her DEA benefits.  In this regard, while the appellant did not include the day of the month for her election date, in the January 2012 letter notifying her of her eligibility to receive benefits, VA recommended that she elect September of 2010 as her beginning date.  VA did not include a day of the month in their recommendation.  It is reasonable to assume that the appellant relied on VA's recommendation and nowhere in the January 2012 letter from VA does it specify that month, day, and year must be provided in order for an election date to be valid.  Further, she was not provided with timely notice to remedy the problem.  

Therefore, the Board finds that a beginning date of September 1, 2010 is warranted for Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to a date of September 1, 2010, for the commencement of the period of eligibility for Chapter 35 Dependents' Educational Assistance is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


